Title: To Thomas Jefferson from William Few, 6 April 1804
From: Few, William
To: Jefferson, Thomas


          
            Sir 
            Albany April 6th 1804
          
          The Office of Commissioner of Loans in the State of New York will probably become vacant by the Resignation of Mr Nicholson I take the liberty of offering myself as a Candidate for that Office.
          Believing that it would not be necessary to forward a number of Recommendations of Respectable persons, which I could procure, I have only applyed to the Governor the Speaker of the Assembly the Judges and a few other Gentlemen generally known who have given me a few lines on the subject which are enclosed and will I hope be sufficient to shew how far I possess the confidence of the people of this State or may be deemed worthy of such appointment
          I am Sir with great Respect Your most Obdt Servt
          
            W Few 
          
         